ACCEPTED
                                                                  03-14-00669-CR
                                                                         3912915
                                                        THIRD COURT OF APPEALS
                                                                   AUSTIN, TEXAS
                                                            1/27/2015 11:56:47 AM
                                                                 JEFFREY D. KYLE
                                                                           CLERK
          No. 03-14-00669-CR

                                      FILED IN
                               3rd COURT OF APPEALS
 IN THE TEXAS COURT OF APPEALS      AUSTIN, TEXAS
THIRD COURT OF APPEALS DISTRICT1/27/2015 11:56:47 AM
          AUSTIN, TEXAS            JEFFREY D. KYLE
                                        Clerk



             EX PARTE:
           JUSTIN CARTER



  Appeal from the 207th Judicial District,
          Comal County, Texas


       BRIEF OF APPELLANT
       [Oral Argument Requested]


                               Chad P. Van Brunt
                               State Bar No. 24070784
                               Vivek Jampala
                               State Bar No. 24083242
                               310 S. ST. MARY’S STREET
                               SUITE 1840 – TOWER LIFE BLDG.
                               SAN ANTONIO, TEXAS 78205
                               VANBRUNTLAW@LIVE.COM
                               (210) 399 – 8669
                               (210) 568 – 4927 (TELECOPIER)

                               Donald H. Flanary, III.
                               State Bar No. 24045877
                               310 S. ST. MARY’S STREET
                               29th Floor – Tower Life Bldg.
                               San Antonio, Texas 78205
                               (210) 226 – 1463
                               Attorneys for Justin Carter
                   IDENTITY OF PARTIES AND COUNSEL

Presiding Judge:

The Honorable Jack Robison
District Judge of the 207th Judicial District
New Braunfels, Texas


Attorneys for Appellant at trial court:

Donald H. Flanary, III.
GOLDSTEIN, GOLDSTEIN, & HILLEY
310 S. St. Mary’s St.
29th Floor – Tower Life Bldg.
San Antonio, Texas 78205
(210) 226 – 1463

Chad P. Van Brunt
LAW OFFICE OF CHAD VAN BRUNT
310 S. St. Mary’s St.
Suite 1840 – Tower Life Bldg.
San Antonio, Texas 78205
(210) 399 – 8669


Attorneys for Appellee at trial:

Chari L. Kelly
Assistant District Attorney
COMAL COUNTY DISTRICT ATTORNEY’S OFFICE
150 N. Seguin, Suite 307
New Braunfels, Texas 78130
(830) 221-1300




                                           i
                                           TABLE OF CONTENTS
Identity of Parties and Counsel ......................................................................... i

Index of Authorities ......................................................................................... ii

Statement of the Case........................................................................................ vi

Statement Regarding Oral Argument ............................................................... vi

Issues Presented ................................................................................................ vii

Statement of Facts ............................................................................................. 1

Summary of Argument ..................................................................................... 4

Argument:

I. The Trial Court Abused Its Discretion by not finding
Texas Penal Code §§ 22.07(a)(4) and (a)(5) Facially Unconstitutional. .......... 4

II. The Trial Court Abused Its Discretion by not Finding
Texas Penal Code §§ 22.07(a)(4) and (a)(5) Unconstitutional
as Applied to Justin Carter ................................................................................ 14

Conclusion ........................................................................................................ 30

Prayer ................................................................................................................ 32

Certificate of Service ........................................................................................ 33

Certificate of Compliance ................................................................................. 33




                                                               ii
                        INDEX OF AUTHORITIES
Cases
Abrams v. United States, 250 U.S. 616 (1919)……………………..……………..28

ACLU v. Reno, 929 F. Supp. 824 (E.D. Pa. 1996)…………………………………27

Ashcroft v. Am. Civil Liberties Union, 542 U.S. 656 (2004)…………….…………5

Ashcroft v. American Civil Liberties Union, 535 U.S. 564 (2002)…………………6

Baumgartner v. United States, 322 U.S. 665 (1944)……………..……………….31

Board of Trustees of State Univ. of N.Y. v. Fox, 492 U.S. 469 (1989)………...….12

Brandenburg v. Ohio, 395 U.S. 444 (1969)…………………………...……..passim

Broadrick v. Oklahoma, 413 U.S. 601 (1973)………………….…………………12

Chaplinsky v. New Hampshire, 315 U.S. 568 (1942)…………………..…….passim

Cohen v. California, 403 U.S. 15 (1971)…………………..……………...…passim

Cook v. State, 940 S.W.2d 344, 347-348
(Tex.App.—[7th Dist.] 1997, pet. ref’d)……………………………….…………26

Dennis v. United States, 341 U.S. 494 (1950)...………………………………28, 29

Ex parte Lewis, 219 S.W.3d 335 (Tex. Crim. App. 2007)…………………………5

Ex parte Nyabwa, 366 S.W.3d 719
(Tex. App.—Houston [14th Dist.] 2011, pet. ref'd)…………………………………5

Ex parte Peterson, 117 S.W.3d 804 (Tex. Crim. App. 2003)……………………….5

Ex Parte Weise, 55 S.W.3d 617 (Tex. Crim. App. 2001)……………………..……4

Ex parte Wheeler, 203 S.W.3d 317 (Tex. Crim. App. 2006)……………..…………5

                                      iii
Greenwell v. Court of Appeals for the Thirteenth Judicial Dist.,
159 S.W.3d 645 (Tex. Crim. App. 2005)……………………………….………….4

Hess v. Indiana, 414 U.S. 105 (1973)…………………………….……..……25, 29

Long v. Texas, 931 S.W.2d 285 (Tex. Crim. App. 1996)…………………….passim

New York Times v. Sullivan, 376 U.S. 254 (1964)…………………………………6

People v. Prisinzano, 170 Misc. 2d 525, 648 N.Y.S.2d 267 (1996)……….……...20

Roth v. United States, 354 U.S.476 (1957)………………………….……....…...…7

Roy v. United States, 416 F.2d 874 (9th Cir. 1969)…………………...………21, 22

Schenck v. United States, 249 U.S.48 (1919)……………………...………….27, 28

Shaumburg v. Citizens for a Better Environment,
444 U.S. 620 (1980)………………………..……………………………………..13

State ex rel. Lykos v. Fine 330 S.W.3d 904 (2011)………………………………13

State v. Rosseau, 396 S.W.3d 550 (Tex. Crim. App. 2013)……….……………….5

Terminiello v. City of Chicago 337 U.S. 1 (1949)…………………...………..18, 20

The People v. B. F. Jones, 62 Mich. 304 (1886)……………………………………5

U.S. v. Morales, 272 F.3d 284 (2001)……………..………………………….21, 25

United States v. Bagdasarian, 652 F.3d 1113 (9th Cir. 2011)……………21, 22, 23

United States v. O'Brien, 391 U.S. 367 (1968)…………………………………..8, 9

United States v. Playboy Entm't Grp., Inc., 529 U.S. 803 (2000)……………….5, 6

Virginia v. Black, 538 U.S. 343 (2003)………………………….…...………passim

Virginia v. Hicks, 539 U.S. 113 (2003)………………….………………..12, 13, 19
                                    iv
Walker v. State, 327 S.W.3d 790
(Tex.App.—[2nd Dist.] 2010, no pet.)………………………….………………..15

Watts v. United States, 394 U.S. 705 (1969)………………………………8, 21, 28



Constitutional Statutory Authority
U.S. Const. amend. I………………...………………………..……………...passim
U.S. Const. amend. V………………………………………………………............4
U.S. Const. amend. XIV……………………………………………………………4
Tex. Const. art. I, § 8………………………………………………………………..4
Tex. Const. art. I, § 10………………………………………………………………4
Tex. Const. art. I, § 12…………………………………………………………...….4
Tex. Const. art. I, § 19………………………………………………………………4
Tex. Penal Code § 22.07……………………………………………...……….passim
Tex. Penal. Code §1.07……………………………………………………………10
18 U.S.C.A. § 875…………………………………………………………………25


Other Sources
The Next Challenge for the First Amendment: The Framework for an Internet
Incitement Standard, 51 Cath. U.L. Rev. 45 (2002)……………………………….27
Threats, Free Speech, and the Jurisprudence of the Federal Criminal Law at 902.
BYU Law Review (2002)…….……………………………………………………28




                                       v
                         STATEMENT OF THE CASE
      Justin River Carter was charged by indictment on April 10, 2013 under

sections 22.07(a)(4) and (a)(5) of the Texas Penal Code. The cause number is

CR2013-159 Pending in the 207th Judicial District Court of Comal County, Texas.

Mr. Carter sought relief from his continued prosecution by filing a pretrial writ of

habeas corpus. A hearing was held on August 26 and 27 2014. On October 23, 2014

the trial court denied the application for writ of habeas corpus after due

consideration. This appeal ensues.




              STATEMENT REGARDING ORAL ARGUMENT
      This case addresses the validity of a Texas Statute in light of First Amendment

Jurisprudence via a pre-trial writ of habeas corpus. Due to this implication, oral

argument would assist this Honorable Court in its understanding of the case as well

as provide an opportunity to address concerns that a written brief cannot fully

accommodate standing alone.




                                         vi
                         ISSUES PRESENTED


1. The Trial Court Abused Its Discretion by not finding Texas Penal Code §§

  22.07(a)(4) and (a)(5) Facially Unconstitutional.

2. The Trial Court Abused Its Discretion by not finding Texas Penal Code §§

  22.07(a)(4) and (a)(5) Unconstitutional as Applied to Justin Carter.




                                    vii
                            STATEMENT OF FACTS


      On April 10, 2013, Justin Carter was charged in a single-count indictment

with making a Terroristic Threat pursuant to Texas Penal Code § 22.07 under cause

number CR2013-159 pending in 207th Judicial District Court of Comal County,

Texas . The indictment, in pertinent part, reads as follows:

                                    Paragraph 1

      Justin River Carter…did then and there, with the intent to cause
      impairment or interruption of public communications, public
      transportation, public water, gas or public supply or other public
      service, threaten to commit any offense involving violence to any
      person or property, to-wit: by threatening to “shoot up a kindergarten,
      watch the blood rain down and eat the beating heart of one of them.”

                                    Paragraph 2

      Justin River Carter…did then and there, with the intent to place the
      public or a substantial group of the public in fear of serious bodily
      injury, threaten to commit any offense involving violence to any person
      or property, to-wit: by threatening to “shoot up a kindergarten, watch
      the blood rain down and eat the beating heart out of one of them.”

[CR Vol. 1 at 5].

      The single count alleges two alternate theories of manner and means that can

be used to find Mr. Carter guilty of committing a Terroristic Threat, if proven:

   (1) cause impairment or interruption of public communications, public

      transportation, public water, gas, or power supply or other public service;

   (2) place the public or a substantial group of the public in fear of serious bodily


                                          1
      injury.

These elements are codified under TEX. PENAL CODE §§ 22.07 (a)(4)—(a)(5)

(West 2013) respectively.

      Justin Carter (Carter from hereinafter) filed a pretrial writ of habeas corpus

challenging his continued prosecution on the grounds that it violated his rights to

free speech and due process under both the Texas and United States Constitutions as

both a facial challenge to the statute and as applied to him. [CR Vol. 1 at 7-23]. A

hearing was held beginning on August 26, 2014 wherein the issues concerning the

writ of habeas corpus were addressed. [See RR Vol. 1-5]. In the hearing it was

established that the alleged statement attributable to Carter was a screenshot of a

post made on the social networking cite, Facebook. [RR Vol. 2 at 141, RR Vol. 5

Defendant’s exhibit 9]. The screenshot is as follows:




                                         2
Further evidence showed that the alleged screenshot came from an anonymous tip

in Canada that was forwarded to law enforcement in Texas. [RR Vol. 5 State’s

Exhibit 5]. In addition to a facial challenge to § 22.07 of the Texas Penal Code,

Carter argued that the statement attributable to him could only be considered as mere

hyperbole or sarcasm. [CR Vol. 1 at 7-23]. Expert testimony was presented Dr. Sara

Kimball that these statements were conditional and clear exaggerations that could

not be taken as a true threat in any context. [RR Vol.2 53-79]. On October 23, 2014,

the Trial Court declined relief to Carter after due consideration and this appeal

ensues.




                                          3
                       SUMMARY OF THE ARGUMENT


        The continued prosecution of Justin Carter is an affront to the United States

and Texas constitutional protections of free speech, due process and due course of

law pursuant to the First, Fifth, and Fourteenth Amendments to the United States

Constitution and Article 1, §§ 8, 10, 12, and 19 of the Texas Constitution. The State

of Texas has violated his rights and held him under custody for a violation of a

facially unconstitutional statute that criminalizes and chills protected speech.

Furthermore the statements for which Carter is being prosecuted cannot constitute a

“true threat” in any context and are not and never will be sufficient for submission

to a jury for trial.


                                   ARGUMENT


   I.      The Trial Court Abused Its Discretion by not finding Texas Penal
           Code §§ 22.07(a)(4) and (a)(5) Facially Unconstitutional.


   A facial challenge to the constitutionality of a statute can be brought in a pretrial

writ of habeas corpus. Ex Parte Weise, 55 S.W.3d 617, 620 (Tex. Crim. App. 2001).

A habeas corpus claim of this type is a separate proceeding to the case set for trial

and the Mr. Carter may appeal prior to the commencement of that trial. Greenwell

v. Court of Appeals for the Thirteenth Judicial Dist., 159 S.W.3d 645, 650 (Tex.

Crim. App. 2005). The trial court's decision to grant or deny an application for writ

                                           4
of habeas corpus is reviewed under an abuse of discretion standard. See Ex parte

Wheeler, 203 S.W.3d 317, 324 (Tex. Crim. App. 2006). When the trial court's ruling

determines the constitutionality of a statute, that ruling is reviewed de novo. Ex parte

Peterson, 117 S.W.3d 804, 819 (Tex. Crim. App. 2003), overruled in part on other

grounds by Ex parte Lewis, 219 S.W.3d 335, 371 (Tex. Crim. App. 2007). When a

statute is attacked upon constitutional grounds, the reviewing court will ordinarily

presume the validity of the statute. State v. Rosseau, 396 S.W.3d 550, 557 (Tex.

Crim. App. 2013). The burden rests upon the challenger to establish its

unconstitutionality. Id.


   However, that burden is reversed when the statute regulates speech based upon

its content. United States v. Playboy Entm't Grp., Inc., 529 U.S. 803, 817 (2000); Ex

parte Nyabwa, 366 S.W.3d 719, 723 (Tex. App.—Houston [14th Dist.] 2011, pet.

ref'd). Regulation of speech based upon content is presumptively invalid, and thus

the burden shifts to the government to rebut that presumption. Ashcroft v. Am. Civil

Liberties Union, 542 U.S. 656, 660 (2004); Nyabwa, 366 S.W.3d at 724.


             It is not the policy of the law to punish those unsuccessful
             threats which it is not presumed would terrify ordinary
             persons excessively; and there is so much opportunity for
             magnifying or misunderstanding undefined menaces that
             probably as much mischief would be caused by letting
             them be prosecuted as by refraining from it.

The People v. B. F. Jones, 62 Mich. 304 (1886).

                                           5
   While this quote may have no precedential value, it illustrates an age old concern

in legal jurisprudence concerning the protections of the First Amendment. The First

Amendment states that “Congress shall make no law . . . abridging the freedom of

speech or of the press.” U.S. Const. Amend. I. At its core, the First Amendment

prohibits the Government from “restrict[ing] expression because of its message, its

ideas, its subject matter, or its content” Ashcroft v. American Civil Liberties Union,

535 U.S. 564, 573 (2002). The United States Constitution provides an individual

with a right to free speech and expression protected from arbitrary government

interference and the government is thus prohibited from deciding the form or content

of individual expression. Cohen v. California, 403 U.S. 15, 24 (1971); see also

United States v. Playboy Ent. Group, Inc., 529 U.S. 803, 812 (2000) ("Laws

designed or intended to suppress or restrict the expression of specific speakers

contradict basic First Amendment principles."). The First Amendment,

“‘presupposes that right conclusions are more likely to be gathered out of a multitude

of tongues, than through any kind of authoritative selection. To many this is, and

always will be, folly, but we have staked upon it our all.’” New York Times v.

Sullivan, 376 U.S. 254, 270 (1964) (citation omitted).


   Of course, First Amendment protection is not absolute and the Supreme Court

has defined three narrow categories of speech, “the prevention of which has never

thought to raise any Constitutional problem.” Chaplinsky v. New Hampshire, 315

                                          6
U.S. 568, 571-72 (1942). These exceptions are obscenities, Roth v. United States,

354 U.S.476, 483 (1957), incitement, Brandenburg v. Ohio, 395 U.S.444, 447-449

(1969), and fighting words, Chaplinsky, 351 U.S. at 572. Under this precedence,

the Supreme Court of the United States has stated that only ‘true threats’ fall into

these exceptions. See Virginia v. Black, 538 U.S. 343, 358-59 (2003).


   This case arises out of a prosecution of Justin Carter for allegedly making a

Terroristic Threat in violation of Section 22.07 of the Texas Penal Code. Section

22.07(a) of the Texas Penal Code makes it a criminal act when “a person commits

an offense if he threatens to commit any offense involving violence to any person or

property with intent. . .” The term “threaten,” requires expressive conduct and thus

regulates pure speech. In many ways, this case is strikingly similar to Cohen v.

California, 403 U.S. 15 (1971) in that this statute regulates pure speech and the

communication of that speech.


             The conviction quite clearly rests upon the asserted
             offensiveness of the words Cohen used to convey a
             message to the public. The only ‘conduct’ which the State
             sought to punish is the fact of communication. Thus, we
             deal here with a conviction resting solely on ‘speech,’ not
             upon any separately identifiable conduct which allegedly
             was intended.

Id at 18 (citations omitted).




                                         7
         To pass constitutional muster, the statute must only criminalize ‘true threats.’

A ‘true threat’ is a statement intended to cause a party to be in fear of imminent

serious harm for the purpose of bringing about the fear itself. See Virginia v. Black,

538 U.S. 343, 358-59 (2003); see also, Watts v. United States, 394 U.S. 705, 708

(1969). However, the general nature of the term ‘threatens’ as described in the statute

fails to make clear this proper application, leaving too much room for interpretation

by Texas law enforcement and prosecuting attorneys. The term ‘threaten,’ in our

common usage, is distinct and broader than the exception carved out by the United

States Supreme Court.1


         The Texas Legislature ostensibly understood the vagueness and overbreadth

of § 22.07(a) of the Texas Penal Code by adding other subsections requiring a

specific intent to attach to the communicated threat. As argued in the Carter’s Pretrial

writ, Section 22.07(a)(4) of the Texas Penal Code lists a number of types of public

utilities that it is an offense to impair or interrupt by using threats to persons or

property. The provision finishes with a catch-all stating, “other public service.” This

catch-all phrase renders this provision unconstitutionally vague and overbroad on its



1
 Threaten means: verb (used with object) 1. to utter a threat against; menace: He threatened the boy with a beating.
2. to be a menace or source of danger to: Sickness threatened her peace of mind. 3. to offer (a punishment, injury,
etc.) by way of a threat : They threatened swift retaliation. 4. to give an ominous indication of: The clouds threaten
rain.verb (used without object)5.to utter or use threats. 6. to indicate impending evil or mischief.
Dictionary.com, "threaten," in Dictionary.com Unabridged. Source location: Random House, Inc.
http://dictionary.reference.com/browse/threaten. Available: http://dictionary.reference.com. Accessed: January 26,
2015.

                                                           8
face as it does not clearly define what a public service is. See Long v. Texas, 931
S.W.2d 285 (Tex. Crim. App. 1996) (vagueness); see also United States v. O'Brien,

391 U.S. 367 (1968) (overbreadth).

      Section 22.07(a)(5) states that it is an offense to use a threat to persons or

property to “place the public or a substantial group of the public in fear of serious

bodily injury.” The definition of “public” as utilized in the statute is unclear as to its

meaning and there is no way for a reasonable person to understand which “public”

the statute is referring to in terms of jurisdiction more or less how much of this

“public” is substantial. This lack of clarity likewise renders this provision

unconstitutionally vague and overbroad on its face. See Id.; see also Long, 931
S.W.2d at 285


      Subsection (a)(1) criminalizes the same conduct but adds the provision that

the intent of the actor must be to “cause a reaction of any type to his threat by an

official or volunteer agency organized to deal with emergencies”. Subsection (a)(2)

requires that the intent of the actor must be to “place any person in fear of imminent

serious bodily injury”. Subsection (a)(3) of the statute requires that the intent of the

actor be to “prevent or interrupt the occupation or use of a building, room, place of

assembly, place to which the public has access, place of employment or occupation,

aircraft, automobile, or other form of conveyance, or other public place”. Subsection


                                            9
(a)(6) requires that the intent of the actor be to “influence the conduct or activities

of a branch or agency of the federal government, the state, or a political subdivision

of the state.”

       These subsections (22.07(a)(1)-(a)(3), and (a)(6)) include a more specific

tailored explanation of the types of intended reactions or effects to the actor’s

conduct that are prohibited by the statute, than subsections (a)(4) and (a)(5).

Subsection (a)(1) aptly defines the group of people protected as those who are

officials or volunteers involved in organizing to deal with emergencies, while (a)(2)

specifies that any person placed in imminent fear of serious bodily injury is

protected. Subsection (a)(2) is itself further narrowed in its breadth by the penal

code’s definition of a “serious bodily injury”. (“Serious bodily injury means bodily

injury that creates a substantial risk of death or that causes death, serious permanent

disfigurement, or protracted loss or impairment of the function of any bodily

member or organ.” Tex. Penal Code §1.07(46). Similar language of this type of

narrowly tailored intent is absent from subsections (a)(4) and (a)(5). Subsection

(a)(4) prohibits actor’s conduct if his intent is to “cause impairment or interruption

of public communications, public transportation, public water, gas, or power supply

or other public service.” While public communications, transportation, water, gas,

and power supply are sufficiently defined by law, other public service is overly

broad and vague. Subsection (a)(5) prohibits the actor’s conduct if it is intended to

                                          10
“place the public or a substantial group of the public in fear of serious bodily injury.”

Similarly to (a)(4), although serious bodily injury is well defined in the Texas Penal

Code, substantial group of the public is not defined, and is overly broad and vague.

The presence of the intent qualifiers in (a)(1)-(a)(3), and (a)(6), of the statute show

a troubling contrast with subsections (a)(4) and (a)(5).

      In Long, the Court established that a criminal statute is vague and overbroad

if it does not meet at least all three prongs of the following test:

           First, a person of ordinary intelligence must be given a
            reasonable opportunity to know what is prohibited.
           Second, the law must establish determinate guidelines for
            law enforcement.
           Finally, where First Amendment freedoms are implicated,
            the law must be sufficiently definite to avoid chilling
            protected expression. “When a statute is capable of
            reaching First Amendment freedoms, the doctrine of
            vagueness ‘demands a greater degree of specificity than in
            other contexts.” Greater specificity is required to preserve
            adequately the right of free expression because
            “[u]ncertain meanings inevitably lead citizens to steer far
            wider of the unlawful zone than if the boundaries of the
            forbidden areas were clearly marked.” Moreover, when a
            vagueness challenge involves First Amendment
            considerations, a criminal law may be held facially invalid
            even though it may not be unconstitutional as applied to
            the defendant's conduct. Id at 225 (emphasis added)
Hence, to survive a challenge such as there is here, the statute must meet each of

those requirements. Failing to meet even a single prong of the test proves the state




                                           11
to be unconstitutional. Sections 22.07(a)(4) and (a)(5) meet none of the three

requirements in the test.

      As previously argued in the hearing on the writ and in the application,

subsections (a)(4) and (a)(5) fail to provide guidance sufficient to pass constitutional

muster. There is no clarification as to what the term public means. Is it a regional

term? Does it refer to people in public places? The list of rhetorical questions that

one would ask to clarify the meaning are innumerous. [see CR Vol. 1 at 14; RR Vol.

2 at 79-81].

      This results in the criminalization of a vast amount of constitutionally

protected speech in comparison to the statute’s plainly legitimate sweep and renders

the statute a threat to the First Amendment to the United States Constitution. See

Board of Trustees of State Univ. of N.Y. v. Fox, 492 U.S. 469, 485 (1989); Broadrick

v. Oklahoma, 413 U.S. 601, 615 (1973). Furthermore, the showing that a law

punishes a substantial amount of protected speech, “judged in relation to the statue’s

plainly legitimate sweep” is sufficient to invalidate all enforcement of the law, “until

and unless a limiting construction or partial invalidation so narrows if as to remove

the seeming threat or deterrence to constitutionality protected expression. See

Virginia v. Hicks, 539 U.S. 113, 118-119 (2003) (citing Broadrick v. Oklahoma, 413,

U.S. 601, 615 (1970). This remedy arises out of concern that “the threat of

enforcement of an overbroad law may deter or ‘chill’ constitutionally protected


                                          12
speech – especially when the overbroad statute imposes criminal sanctions. Hicks,
539 U.S. at 119 (citing Shaumburg v. Citizens for a Better Environment, 444 U.S.
620, 634 (1980) (emphasis added).


         This statute, as it is being enforced in this case, illustrates exactly how

overbroad Section 22.07(a) can be charged. Virtually any statement that includes

language of violence toward a person or property can be prosecuted.


   II.      The Trial Court Abused Its Discretion by not finding Texas Penal
            Code §§ 22.07(a)(4) and (a)(5) Unconstitutional as Applied to Justin
            Carter.

         The statute is also unconstitutional as applied to Mr. Carter. The Texas Court

of Criminal Appeals holds a statute “may be valid as applied to one set of facts and

invalid as applied to a different set of facts,” State ex rel. Lykos v. Fine 330 S.W.3d
904, 910 (2011). The Court stated, “a litigant must show. . . the challenged statute

was unconstitutionally applied to him.” Id.

         Mr. Carter is being prosecuted for his speech, not his conduct. Even if this

Court declines to rule that the Section 22.07(a) is unconstitutional on its face, this

court should find that the statute is unconstitutional as applied to him. The

prosecution of this case is a violation of his free speech rights. While it is true that

the First Amendment protection applies in lesser force when conduct, rather than

speech, is at issue, the only “conduct” alleged in the Indictment is the communication


                                           13
of Mr. Carter’s speech, i.e. an alleged posting on the social media website,

www.facebook.com.

        Moreover, the context is clear that Mr. Carter’s post was sarcastic not a ‘true

threat.’ The Oxford Dictionary defines sarcasm as, “the use of irony to mock or

convey contempt.” The Cambridge dictionary defines sarcasm further, “the use of

remarks that clearly mean the opposite of what they say, made in order to hurt

someone’s feelings or criticize something in a humorous way.” (2013)

        Sarcasm is a communicative mode heavily embedded in human interactions.

People are social animals concerned with information and the impression the

information carries.2 Sarcasm is not outside the Constitution and laws of Texas. It is

free speech, subject to the broadest interpretation. Dr. John Haiman notes sarcasm is

heavily rooted in normal, daily communications.3

        Entire movies have been based on the treatment of sarcasm. For example, in

the film Forrest Gump, Dr. Haiman notes the protagonist does not understand

sarcasm on any level. This is the basis for much of the humor in the movie. In one

scene, Forrest Gump (a Caucasian) reports for active military duty in Vietnam with

Benjamin Buford Blue (aka Bubba), an African American soldier:

        Lt. Dan: …where you boys from in the world?

2
  See Steven Pinker’s The Stuff of Human Thought (2007), which continues, “An implicature involves two meanings:
the literal content (sometimes called the sentence meaning) and the intended message (sometimes called the
speaker meaning). . . Intended messages [can be] negative, but the literal content [can be] positive or neutral
(page 379)
3
  Haiman, John. Talk is Cheap: Sarcasm, Alienation, and the Evolution of Language. New York: Oxford, 1998.

                                                      14
        Bubba & Forrest: Alabama, sir!
        Lt. Dan: You twins?
        Forrest and Bubba look at each other oddly, they don’t get the joke.
        Forrest: No, we are not relations, sir.4

The sarcasm, and ultimately the ‘joke’ derives from both the context of the statement

and the reactions of the actors. The script describes the body language necessary to

indicate sarcasm. Additionally the racial background of the characters is a necessary

element to establish context. The words alone do not indicate the intended sarcasm.

The example illustrates sarcasm in conversation relies on context to indicate a

meaning other than the plain meaning. The usage of sarcasm is identified by context.

        The Texas Court of Appeals has found body language and tonal queues

indicate meaning and intent: “Intent can be acts, words, and conduct of the accused.”

See Walker v. State, 327 S.W.3d 790, 794 (Tex.App.—[2nd Dist.] 2010, no pet.).

Appellant “ ‘bowed his chest out’ and stated ‘Let’s do it Nekhom. It’s just you and

me now.’” Id. Posts on internet forums lack any sort of physical gesture to indicate

a statement’s meaning.

        Nevertheless, sarcasm can be construed perfectly in words alone, but this

approach requires the entire statement be considered in context. In many literary

works, the context is an implicit premise necessary to arrive at the intended sarcastic

conclusion. The author assumes the reader has a basic understanding of the


4
 “Forrest Gump” screenplay by Eric Roth, based on a novel by Winston Groom.
http://www.weeklyscript.com/Forrest%20Gump.txt (2013).

                                                     15
environment in which the words were written. A great deal of literature requires an

understanding of the social and environmental conditions that create an implicit

premise by the author. The time, context and manner devices of free speech are

similarly applied to identify sarcasm in literature. For example, Geoffrey Chaucer

utilized sarcasm throughout his works, perhaps most famously in the uncompleted

Canterbury Tales:

           A FRIAR there was, a wanton and a merry,
           A limitour, a full solemne man.
           In all the orders four is none that can knows
           So much of dalliance and fair language.
           He had y-made full many a marriage
           Of younge women, at his owen cost.5


Here, a plain reading describes a friar with positive qualities. The reading indicates

he is happy, solemn, and well-spoken. The last two lines seem to indicate that he has

selflessly married many women at his own cost. However, the reading requires an

understanding of the historical context of fourteenth century England. An

understanding of the context reveals this section is pure sarcasm:

           By the 14th century, friars, who were supposed to give up all worldly
           things… were almost totally corrupt. They were known for flattering the rich
           and deceiving the poor, and especially for seducing women in outright
           disregard for their own celibacy. Chaucer’s friar… is ‘full solemne’ (very




5
    Geoffrey Chaucer, Canterbury Tales: A Friar’s Tale. http://canterburytalesfirst.wikispaces.com/The+Friar (2013).

                                                          16
         impressive) because he knows so much about [dalliance] (flirtation). He’s
         married women ‘at his owen cost’- implying he seduced them first. 6 7


         Another facet of sarcasm is its utility as an argumentative device. Mr. Carter

replied in reductio ad absurdum. Mr. Carter unknowingly utilized a technique

applied in mathematics and philosophy from ancient Greece to present day. Reductio

ad absurdum, as defined by Merriam-Webster is the “disproof of a proposition by

showing an absurdity to which it leads when carried to its logical conclusion.” Or,

stated more simply, it is a “reduction to the impossible”.

         The sarcastic comment presumably made to Mr. Carter, “You’re fucked in the

head” implies that Mr. Carter is mentally defective. This statement itself is

considered in context of normative (although crude) discourse. Neither the sender,

recipient, nor any reader would assume Mr. Carter had recently been sodomized,

despite the fact that would be the literal meaning. The statement is considered in

context. Mr. Carter understood the sarcasm and responded by reducing the statement

to an absurd conclusion, “I’m fucked in the head alright. I think I’ma SHOOT UP A

KINDERGARTEN.” His statement/argument presupposes that only a very crazy

person would hurt small children, especially a classroom of children. As noted by



6
  Holly Hughes & Thomas F. Hirsch, Baron’s Book Notes: Geoffrey Chaucer’s Canterbury Tales, page 15 (1st ed.
1984.)
7
  For further reading, see Rosalyn Rossignol, Critical Companion to Chaucer: A Literary Reference to His Life and
Work. (2007). Specifically, page 109 states, “The Friar’s Tale is a gem of irony and satire; its hard glittering surface
giving no quarter to the man or to the profession it lambasts.”

                                                           17
Dr. Kimball in the hearing on the case at bar, when viewed in the entire context, and

framed in logic, the statement shows Mr. Carter was being sarcastic, hyperbolic and

conditional. [RR. Vol.2 65-72]. He illustrated a biting response to deny an online

insult through logic. The context of his statement and approach precludes any

intention to elicit fear in a person or group, let alone a specific one. Mr. Carter’s

illustration was distasteful and tactless. Nevertheless, his chosen avenue is still

afforded protection by the Constitution.

      The Supreme Court of the United States has held that the First Amendment is

strongest when it seeks to cause discomfort, or even anger:

      A function of free speech… is to invite dispute. It may indeed… serve
      its high[est] purpose when it induces…unrest, …dissatisfaction, …. or
      stirs people to anger… That is why freedom of speech, though not
      absolute, is nevertheless protected against censorship or punishment,
      unless shown to likely to produce a clear and present danger of a serious
      substantive evil that rises far above public inconvenience, annoyance,
      or unrest.

Terminiello v. City of Chicago 337 U.S. 1, 4 (1949).

      Mr. Carter has a free speech right to challenge ideas and assertions. Mr. Carter

can create unrest and even stir people to anger, free from censorship. Mr. Carter

asserts he did not issue a true threat. His statement was at most careless talk.

      Mr. Carter’s statements were not true threats, as defined by the Supreme Court

of the United States. See Black, 538 U.S. at 358-59. Mr. Carter wrote a sarcastic


                                           18
statement; a hyperbolic response to the insult he ostensibly received. The statement

attributed to Mr. Carter begins, “I’m fucked in the head alright, . . .” showing a

response to a previous insult. Merriam-Webster defines hyperbole as “exaggerated

threats not to be taken literally.” This is a constitutionally-protected statement. The

statement attributed to Justin Carter in the screenshot provided to law enforcement

is an example of such hyperbole. [RR Vol. 5 Defendant’s Exhibit 9]. The words on

their face indicate that shooting up a kindergarten is exactly what a crazy person

would want to do. The point was obviously meant to deny any accusation of being

crazy by drawing that conclusion to an absurdity. The statement was in poor taste

and in bad timing. This was at a time when the Sandy Hook tragedy was still in the

minds of many. However, being in poor taste should not allow law enforcement to

overreact and ignore common sense when applying a criminal statute to the evidence

they receive. This case is the result of such an abuse of discretion. The only way

the State can proceed on this case is to obfuscate the plain meaning of the statement.

There is no rational interpretation of the statement that would fit it under the

legitimate sweep of the Terroristic Threat statute. Virginia v. Hicks, 539 U.S. 113,

119 (2003). In People v. Prisinzano, the Court found “that in order for words to be

a true threat they must convey a serious or genuine threat, and must be distinguished

from idle, careless talk, exaggeration… or jests.” 170 Misc. 2d 525, 648 N.Y.S.2d
267 (1996). If Mr. Carter’s sarcastic statements are construed as careless


                                          19
exaggeration, or even vile talk, it is still within his Constitutional rights. The First

Amendment extends protection to vicious statements meant to incite anger and

unrest. See Terminiello, 337 U.S. 1 at 4. Mr. Carter’s case is analogous to

Terminiello in that a statement by a speaker to a private audience was over-heard by

protesters outside the auditorium, inducing riotous behavior culminating in charging

the orator with breaching the peace. Id. But the statement attributed to Justin Carter

in this case does not seek to incite a breach of the peace. It was made in the context

of an online forum in the midst of conversing with one other individual. [RR Vol. 5

State’s Exhibit 5].

      The United States Supreme Court has further defined a statement’s context,

stating ‘True Threats’ are statements where “the speaker means to communicate a

serious expression of an intent to commit an act of unlawful violence to a particular

individual or group of individuals.” See Virginia v. Black, 538 U.S. 343, 359 (2003).

The Court further explains the standard: “The speaker need not actually intend to

carry out the threat. Rather, a prohibition on true threats ‘protects individuals from

the fear of violence…and from the disruption that fear engenders.” Id. This is in

addition to “protecting the people ‘from the possibility that the threatened violence

will occur.’ Intimidation in the constitutionally proscribable sense of the word is a

type of true threat, where a direct speaker directs a threat to a person or group of

persons with the intent of placing the victim in fear of bodily harm or death.” See Id.


                                          20
      The United States Court of Appeals, Fifth Circuit in U.S. v. Morales, 272 F.3d
284 (2001) “recognizes the importance of examining statements ‘in context’ to

determine whether they are true threats punishable by law. See U.S. v. Morales, 272
F.3d 284 (2001), citing Watts v. United States, 394 U.S. 705, 707 (1969). The Fifth

Circuit continues:

      Again the focus was on whether the threat ‘in its context would have a
      reasonable tendency to create apprehension that its originator will act
      according to its tenor. It is this character and context of the threat that
      is the relevant test.

Id. (citations omitted).

      The United States Court of Appeals has stated a threat must “be understood

by people hearing or reading it in context as a serious expression of intent.” See

United States v. Bagdasarian, 652 F.3d 1113, 1117-18 (9th Cir. 2011). The test

requires the “fact-finder to look at the entire factual context of [the] statements

including: the surrounding events, the listeners' reaction, and whether the words are

conditional.” Id. The court states, “whether. . . statements, considered in their full

context, would be interpreted by those to whom the maker communicates the

statement as a serious expression. . . ” See Id. citing Roy v. United States, 416 F.2d
874, 876 (9th Cir. 1969).

      The surrounding events indicate Mr. Carter made a sarcastic remark in

response to a statement accusing him of being mentally defective. A reasonable


                                          21
person would not interpret Mr. Carter’s statements to be a serious expression as

stated. Mr. Carter’s statement presupposes two things: that Mr. Carter was mentally

defective, and that the defect would cause him to commit violence. The second

presupposition is contingent on the first. The contingency creates a condition that

must be met. These conditional words would not be taken seriously by a reasonable

person. The Ninth Circuit emphasizes the judiciary “must not distort or embellish

plain meaning so that the law may reach them.” Bagdasarian, 652 F.3d at 1117-18.

      Bagdasarian is analogous to Mr. Carter’s circumstances. Appellee,

Bagdasarian posted comments on a financial message board, “a non-violent

discussion forum that would tend to blunt any perceptions that statements made there

were serious expressions of intended violence.” Id at 1121. Mr. Carter’s statements

on the internet message board would also blunt any serious expression of intended

violence. Appellee, Bagdasarian, made the statement, “Obama ‘will have a 50 cal in

the head soon.’” Appellant argued Bagdasarian actually owned a .50 caliber rifle,

however the Court held this was not indicative. No one “who read the message board

postings. . . knew. . . Bagdasarian owned a .50 caliber rifle.” See Id at 1122. The

Court held that, from the position of the message board, no one could reasonably

interpret this as a threat. Id. This strengthens Mr. Carter’s case.

      The objective test also considers the listener’s reactions. See Id at 1118. The

Ninth Circuit found it, “significant that among the numerous persons who read


                                           22
Bagdasarian’s messages, the record reveals only one who was sufficiently disturbed

to actually notify the authorities.” Id at 1122. This is analogous to Mr. Carter’s case.

Only one person notified authorities and that person (albeit one who has not been

identified and apparently does not even reside in the United States). [RR. Vol. 5

State’s Exhibit 5].

The Ninth Circuit reflected on whether a subjective or objective approach is

appropriate:

      Such a choice reflects a false dichotomy. The issue is actually whether.
      . . only a subjective analysis be applied or whether both a subjective
      and an objective analysis is required. . . our analysis in its most
      important respect is the same. . . we must find sufficient evidence that
      the speech at issue constitutes a ‘true threat’ as defined in [Virginia v.]
      Black.

Id.

      The Ninth Circuit stated, “the subjective test in Black must be read into all

threat statutes that criminalize free speech.” Id at 1117. The Court continues, “. . .

some threat statutes. . . require that the purported threat meet an objective standard

in addition, and some do not. Id. Mr. Carter’s free speech expression is within the

Constitutional bounds for both tests.

      Among the many grounds for reversing the indictment, of particular

significance is the intent requirement the prosecution failed to develop. When Mr.

Carter’s are read objectively or subjectively, the general intent to place either a

                                          23
public service, a group, or the public in fear of imminent harm is lacking. The

relevant portions of the Texas Penal Code § 22.07(2013) Terroristic Threat states:

          (a) A person commits an offense if he threatens to commit any
              offense involving violence to any person or property with
              intent to:
              (4) cause impairment or interruption of public
              communications, public transportation, public water, gas,
              or power supply or other public service; or
              (5) place the public or a substantial group of the public in
              fear of serious bodily injury.

To prosecute the statute, the accused must desire to bring actual fear or elicit a

reaction of fear to a person or the public. The actual apprehension of being afraid is

irrelevant, only the offender’s desire to create fear of injury. See Virgina v. Black.

Id.

      At no time did Mr. Carter specify as a target a person, a group, or the public

of any particular community. Mr. Carter was participating in an internet forum; there

were no proximate kindergartens or schools that could be inferred from his

statements in his chosen forum. He cannot have intent to carry out a terroristic threat

as described in Tex. Penal Code. § 22.07(a)(4) or (a)(5) as there was no

communication to anyone even remotely affiliated with any school much less a

kindergarten in his region. [RR. Vol. 5 Defendant’s Exhibit 6, 9; State’s Exhibit 5].

      A target that cannot be identified is not a target. The identification of a target

is a determinative factor in assessing the intention to bring about the intended fear

                                          24
or apprehension of fear. This distinction has been upheld in causes with similar facts.

See Hess v. Indiana, 414 U.S. 105, 108-09 (1973).

      In Morales supra at 285-287, Eduardo Morales, a high school student in Texas

entered an internet chat room and stated, “I will kill…teachers and students at Milby

[High School, Houston, Texas].” This statement was viewed and reported by a

Washington State complaining witness. It was clear Mr. Morales indicated both a

target and intentionally made the utterance to elicit a reaction. Mr. Morales has

continually admitted his intention to elicit fear when he posted the statement. Id.

      The Fifth Circuit affirmed Mr. Morales’ conviction under 18 U.S.C.A. § 875

Interstate Communications: “Whoever transmits in interstate or foreign commerce

any communication containing any threat to kidnap any person or any threat to injure

the person of another...” The Honorable E. Grady Jolly of the Fifth Circuit stated the

government was not required to prove Morales subjectively intended to

communicate a threat. First, “the government must prove that the defendant has

communicated the threat to the target or someone he intended would communicate

the threat to the target,” and second, “that the government must prove that the

defendant intended to make a threat.” Id.

      Under the standard articulated in the Fifth Circuit, Mr. Carter would have to

specify a target. He would have to communicate his threat either to the target

directly, or to a third party that could reasonably communicate the threat to the target.


                                           25
Mr. Carter neither specified a target to an intended party nor a third party that would

foreseeably relay that threat to the target.

      In additional authority, The Seventh District Court of Appeals has stated the

“requisite intent to make terroristic threats can be inferred from the acts, words, and

conduct of defendant.” Cook v. State, 940 S.W.2d 344, 347-348 (Tex.App.—[7th

Dist.] 1997, pet. ref’d). Mr. Carter’s acts, words, and conduct do not indicate a

specific threat to the public, a particular institution, or an individual. Mr. Carter’s

statements were an exaggeration, spoken to an individual in response to an insult.

      Moreover, it cannot be ignored that the alleged threatening statement is

initially qualified by the words, “I think Ima. . .” which indicates that the speaker is

only contemplating such an act even if the statement is to be taken seriously. There

is no law in country that criminalizes thinking of a crime and no reasonable person

could consider a thought a true threat. To pursue this case and allow its continued

prosecution would result in a prosecution for a thought crime.

      Mr. Carter had the purposeful intent to be inflammatory; to utilize his First

Amendment rights in a heated conversation. The Supreme Court considers the

internet a public forum without explicit establishment. The Court has held the

internet to a higher free speech standard in ACLU v. Reno, refusing to analogize the

internet to broadcast or cable communications. See ACLU v. Reno, 929 F. Supp. 824,

858-859 (E.D. Pa. 1996). Broadcast and cable communications receive lower levels


                                           26
of free speech protection than traditional public forums. See The Next Challenge for

the First Amendment: The Framework for an Internet Incitement Standard, 51 Cath.

U.L. Rev. 45 (2002) at page 453.

      Mr. Carter utilized his free speech right to inflict a sarcastic remark. He did

not purposefully or knowingly intend to create a threat of imminent bodily harm to

any person or property. Nor did Mr. Carter intend to elicit a reaction from a supposed

threat of violence. These determinations can be made from the plain meaning of the

statement itself.

      Alternatively, if Mr. Carter’s statements are construed out of context as a

threat, the statement does not meet the elements to constitute a threat outside

Constitutional protection. See Brandenburg v. Ohio, 395 U.S. 444 (1969).

Brandenburg outlines the modern test, as evolved from the standard set forth by

Justice Holmes in Schenck v. United States, 249 U.S.48, 52 (1919). Justice Holmes

first articulated a ‘clear and present danger test’ by stating the question is one of

proximity and degree.

      Holmes theory on assessing a ‘clear and present danger’ by examining the

imminence of the danger to the person, was famously extrapolated as the

‘marketplace of ideas’ in Abrams v. United States, 250 U.S. 616, 630 (1919).

Together, Schenck and Abrams form the background which Watts and Brandenburg

support the modern standard. See Threats, Free Speech, and the Jurisprudence of the


                                         27
Federal Criminal Law at 902. BYU Law Review (2002). These foundational cases

hold:

              The theory of ideas competing in a marketplace, that good
              and evil ideas must compete equally amongst men, is a
              necessary element of free speech. This process, the robust
              debate of free speech, if uninhibited by government…will
              lead to discovery of truth.

Id. at 906. The Supreme Court has articulated the limits of free speech to the

incitement of violence:

              [C]onstitutional guarantees of free speech and free press
              do not permit a State to forbid or proscribe advocacy of
              the use of force or of law violation except where such
              advocacy is directed to inciting or producing imminent
              lawless action and is likely to incite or produce such
              action.

See Brandenburg v. Ohio, 395 U.S. at 447 (1969) (citing Dennis v. United

States, 341 U.S. 494 (1950)).


        The first two elements of Brandenburg are clearly not met. Mr. Carter did not

advocate the use of force or violation of law, nor did he intend to incite or produce

a violation of law. Mr. Carter sought to respond in a way that had little positive value,

but it is still not an incitement to violence. The Supreme Court has held that if:

              . . . the statement was not directed to any person or group
              of persons, it cannot be said that he was advocating, in the
              normal sense, any action. And since there was no evidence

                                           28
              or rational inference from the import of language, that his
              words were intended to produce, and likely to produce,
              imminent disorder, those words could not be punished by
              the state.

See Hess v. Indiana, 414 U.S. 105, 108-09 (1973).

      Mr. Carter’s free speech statement is clearly within the competing

marketplace of ideas, where both good and evil statements compete in the minds of

the American people. Society has an interest to prevent violence and to promote

order, but not in derogation of the Constitution. See Virginia v. Black, 538 U.S. 343,

359 (2003).

      Finally, the third and fourth elements are also not met. There was no

likelihood nor imminence that the lawless response would occur. See Brandenburg

at 448. Mr. Carter was participating in an online forum that is distinct in proximity

and degree from his physical location. Investigators improperly drew an inference

from Mr. Carter’s address in the Texas Department of Public Safety Records and its

physical proximity to a school. [RR. Vol 5 State’s Exhibit 5]. There is no connection

between Mr. Carter’s online persona and his physical-world location and identity.

They are distinct and separate, and as such there was no imminence nor any

likelihood of violence.




                                          29
                                  CONCLUSION


   With the current digital age, vague and overly-broad statutes such as these create

the inevitable risk that wide swaths of otherwise protected speech will be prosecuted

in the current formulation of the statute. It is impossible to list just how many

statements on today’s social network websites, blog posts, and comment sections of

news articles could be construed to violate this statute. Much of today’s discourse is

recorded on these internet forums. The fluid nature of day to day conversation is

now on kept in records on someone’s comments section of their Facebook page or

in internet chat forums. The problem with this is that the common understanding

and meaning of sarcastic, joking, or absurd sentences containing references to

violence to property or people are easily extracted from the context that would exist

for face to face interactions. This problem is not new, the Supreme Court has also

addressed the nuances of language; how we say things is not always the intended

message:


             . . . [M]uch linguistic expression serves a dual
             communicative function: it conveys not only ideas capable
             of relatively precise, detached explication, but otherwise
             inexpressible emotions as well. In fact, words are often
             chosen as much for their emotive as their cognitive force.
             . . Indeed, as Mr. Justice Frankfurter has said, ‘(o)ne of the
             prerogatives of American citizenship is the right to
             criticize public men and measures—and that means not
             only informed and responsible criticism but the freedom
             to speak foolishly and without moderation.

                                          30
See Cohen, 403 U.S. at 26 (citing Baumgartner v. United States, 322 U.S. 665, 673-

674 (1944)).


   This right to speak “foolishly and without moderation” is the type of protected

speech that is threatened by the continued enforcement of sections 22.07(a)(4) and

(a)(5) of the Texas Penal Code. Law enforcement are shouldered with the task of

interpreting when a particular set of words meets the constitutional threshold and

when they do not. It simply provides too much room for interpretation that is

inevitably influenced by the opinions and biases of law enforcement agents and

current popular hysteria. This statute, as formulated, cannot pass constitutional

muster. It ‘threatens’ to criminalize a wide variety of speech that are not ‘true

threats’ and thus violates the protections of Free Speech and Due Process of law. See

Virginia v. Black, 538 U.S. 343 (2003). The continued prosecution of Justin Carter

for an obviously sarcastic comment is abhorrent to the U.S. and Texas Constitutions

and should not be permitted to proceed to trial. This prosecution should cease

immediately.




                                         31
                                      PRAYER


      WHEREFORE, PREMISES CONSIDERED, Appellant, Justin Carter

respectfully prays that this Court declare sections 22.07(a)(4) and (a)(5) facially

unconstitutional and dismiss cause number CR2013-159 pending in 207th Judicial

District Court of Comal County, Texas or, alternatively, declare that, as applied,

the continued prosecution of Justin Carter violates his constitutional rights under

the United States and Texas Constitutions and dismiss cause number CR2013-159

pending in 207th Judicial District Court of Comal County, Texas.


                                 Respectfully Submitted,
                                 THE LAW OFFICE OF CHAD VAN BRUNT
                                 310 S. St. Mary’s Street
                                 Suite 1840 – Tower Life Bldg.
                                 San Antonio, Texas 78205
                                 vanbruntlaw@live.com
                                 Tel: 210-399-8669
                                 Fax: 210-568-4927



                                 By: /s/Chad Van Brunt
                                 Chad Van Brunt
                                 State Bar No. 24070784
                                 Attorney for Richard Lopez




                                          32
                          CERTIFICATE OF SERVICE


      This is to certify that on January 26, 2015, a true and correct copy of the above
and foregoing document was served on Chari Kelly, Assistant District Attorney,
Comal County District Attorney’s Office 150 N. Seguin, Suite 307 New Braunfels,
Texas 78130 via fax to (830) 608-2008

                                        /s/Chad Van Brunt
                                        Chad Van Brunt




                      CERTIFICATE OF COMPLIANCE


      This certifies that this document contains 7580 words.


                                        /s/Chad Van Brunt
                                        Chad Van Brunt




                                          33